Citation Nr: 1215278	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-26 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 10 percent for service connected residuals of a shell fragment wound, left shoulder, with retained foreign body.

3.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966 and from January 1973 to October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge in December 2011, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased disability ratings for his service connected PTSD and shell fragment wound to the left shoulder with retained foreign body.

At his December 2011 hearing, the Veteran testified that both of these disabilities have worsened since the Veteran was last afforded VA examinations in May and June 2009.  Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination, which in this case was almost three years ago.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be afforded VA examinations of his PTSD and left shoulder injury to determine the current severity of these disabilities.

As it appears that most recent VA treatment records are from March 2009.  On remand, the RO should associate all VA treatment records from that date with the Veteran's claims folder.  The RO should also be sure that it has associated all the Veteran's VA treatment records with the Veteran's claim folder, as it appears that the Veteran has received treatment from a number of VA medical centers, including those in Westlake, Louisiana; Alexandria, Louisiana; Jennings, Louisiana; Houston, Texas; and Little Rock, Arkansas.  Treatment records from every VA facility the Veteran has been treated at must be associated with the Veteran's claims folder.  

Additionally, the Veteran is seeking entitlement to service connection for a traumatic brain injury (TBI).  Although the Veteran's service treatment records don't document any head injuries or loss of consciousness, the Veteran testified at his December 2011 hearing that he estimated that he had received at least three concussions during his service in Vietnam due to frequent proximity to mortar explosions.  He further testified that in the explosion that caused his shell fragment wounds, he also lost consciousness for a time.  

In support of his claim, the Veteran has submitted a sworn statement from a former service member, R.S., who reported that he witnessed the Veteran knocked unconscious after a mine exploded.  

VA treatment records reflect that the Veteran has impaired memory skills and a March 2009 neuropsychological evaluation found possible mild cognitive impairment; however, it is unclear whether this impairment is developmental, due to a vascular disease, or some other factor.  The Veteran has claimed that there was an exam that confirmed a TBI at the VA medical center in Little Rock, Arkansas.  While available VA treatment records from Little Rock note a "remote history of TBI" with loss of consciousness and it appears a TBI consultation was requested, the results of such an evaluation are not of record.  It is possible that the records to which the Veteran refers were not associated with the claims folder before the case was sent to the Board.

On remand, the RO should associate all the Veteran's VA treatment record, including treatment records from Little Rock, Arkansas, through the present, with the Veteran's claims folder.

The Veteran should also be scheduled for a VA examination with an appropriate specialist.  The examiner is asked to opine whether it is at least as likely as not that the Veteran suffers from a TBI due to an event or injury in service.  For the purpose of this examination, the examiner should assume that the Veteran's testimony that he sustained a concussion with loss of consciousness is true.  

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA treatment records from all the VA medical centers and clinics from which the Veteran received treatment with his claims folder.  

2. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

3. The RO should also schedule the Veteran for a VA examination of his service connected residuals of a shell fragment injury, left shoulder, with retained foreign body.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

4. The RO should schedule the Veteran for a VA examination with an appropriate specialist who is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran has a traumatic brain injury (TBI) due to an event or injury in service.  For the purpose of this exam, the examiner is asked to assume that the Veteran's testimony that he suffered a concussion, with loss of consciousness, during service is true.  

The examiner is asked to explain the reasons for his or her opinion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

